Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-5, 7-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Hartness et al. (US 20050103606 A1).
Regarding Claim 1, Hartness discloses:
a device, having
an end effector (1212 & 1312);
at least two opposing grippers (1232 & 1332), said grippers being spaced apart and attached to said end effector (Fig. 49 & Fig. 50 & Fig. 52), a gripper of said at least two opposing grippers having an exterior with a face and an interior with at least one compartment formed inside said gripper(Fig. 49 & Fig. 50 & Fig. 52) , and wherein said face includes at least one aperture for communication between said interior of said at least one compartment and said face of said exterior (Fig. 49 & Fig. 50 & Fig. 52); and
a resilient material in said at least one compartment and emerging through said at least one aperture [0149 & 0152].
Regarding Claim 2, Hartness discloses:
said resilient material is rubber [0149].
Regarding Claim 3, Hartness discloses:
said resilient material is synthetic rubber [0149].
Regarding Claim 4, Hartness discloses:
said resilient material is a fluoropolymer elastomer [0149].
Regarding Claim 5, Hartness discloses:
said gripper includes at least two apertures (Fig. 49 & Fig. 50 & Fig. 52).
Regarding Claim 7, Hartness discloses:
said gripper is made of steel [0097].
Regarding Claim 8, Hartness discloses:
aid gripper is made of stainless steel [0097].
Regarding Claim 9, Hartness discloses:
said face of said gripper is curved (Fig. 49 & Fig. 50 & Fig. 52).
Regarding Claim 10, Hartness discloses:
said gripper has a removable wall to provide access to said at least one compartment (Fig. 51).
Regarding Claim 11, Hartness discloses:
said removable wall is fastened to said gripper by at least one screw (1292 & Fig. 51).
Regarding Claim 12, Hartness discloses:
said at least one screw is a steel screw [0097].
Regarding Claim 13, Hartness discloses:
said resilient material is made of synthetic rubber in said compartment extending through said aperture [0149] (Fig. 49 & Fig. 50 & Fig. 52).
Regarding Claim 15, Hartness discloses:
said face of said gripper is curved to conform to an arc of a cylinder (Fig. 49 & Fig. 50 & Fig. 52).
Regarding Claim 16, Hartness discloses:
said gripper has a removable wall providing access to said at least one compartment (Fig. 51).
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartness et al. (US 20050103606 A1).
Regarding Claim 6, Hartness does not teach: 
said gripper includes at least three apertures.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least three gripper apertures to hold additional portions of resilient material to increase gripping surfaces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B)).  In this case the introduction of multiple apertures for multiple fluoropolymer elastomer cylinders would simply increase the gripping surfaces in order to increase gripping influence on the gripped article.
Regarding Claim 14, Hartness does not teach: 
said gripper has five apertures and said resilient material is five fluoropolymer elastomer cylinders extending through said five apertures from said compartment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at five apertures and five fluoropolymer elastomer cylinders to hold additional portions of resilient material to increase gripping surfaces surfaces in order to increase gripping influence on the gripped article, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B)). In this case the introduction of multiple apertures for multiple fluoropolymer elastomer cylinders would simply increase the gripping surfaces in order to increase gripping influence on the gripped article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7670555 B2 is Cited by the Examiner as being pertinent to applicant’s disclosure because it discloses an end effector with a gripper having elastomeric gripper pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652